UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2487



SCOTT M. DAVIS,

                                              Plaintiff - Appellant,

          versus


TOM DEVORE, a/k/a Anothy Joyave,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-04-3566-1)


Submitted:   March 24, 2005                 Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott M. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Scott    M.   Davis   appeals     the   district    court’s    order

dismissing his civil action.           We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.          See Davis v. Devore, No. CA-04-3566-1 (D.

Md. Nov. 17, 2004).           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented       in   the

materials     before    the    court    and    argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                       - 2 -